Name: Commission Regulation (EC) No 1344/2001 of 3 July 2001 determining the extent to which applications in the beef and veal sector for import rights lodged pursuant to Regulation (EC) No 1080/2001 may be accepted
 Type: Regulation
 Subject Matter: animal product;  trade;  EU finance;  international trade
 Date Published: nan

 Avis juridique important|32001R1344Commission Regulation (EC) No 1344/2001 of 3 July 2001 determining the extent to which applications in the beef and veal sector for import rights lodged pursuant to Regulation (EC) No 1080/2001 may be accepted Official Journal L 181 , 04/07/2001 P. 0017 - 0017Commission Regulation (EC) No 1344/2001of 3 July 2001determining the extent to which applications in the beef and veal sector for import rights lodged pursuant to Regulation (EC) No 1080/2001 may be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1080/2001 of 1 June 2001 opening and providing for the administration of a tariff quota for meat of bovine animals, frozen, falling within CN code 0202 and products falling within CN code 0206 29 91 (from 1 July 2001 to 30 June 2002)(1), and in particular Article 5 thereof,Whereas:Regulation (EC) No 1080/2001 provides in particular for the quantities reserved for traditional importers to be allocated in proportion to their imports during the period 1 July 1997 to 30 June 2000 under Regulation (EC) No 1042/97(2), as amended by Regulation (EC) No 260/98(3), Regulation (EC) No 1142/98(4) and Regulation (EC) No 995/1999(5). In the other cases the quantities applied for exceed the quantities available under Article 2(2) of that Regulation. Therefore, the quantities applied for should be reduced on a proportional basis in accordance with Article 5(2) of Regulation (EC) No 1080/2001,HAS ADOPTED THIS REGULATION:Article 1Every application for the right to import lodged in accordance with Regulation (EC) No 1080/2001 shall be granted to the following extent:(a) 240,1355 kg/t imported during the period 1 July 1997 to 30 June 2000 under Regulations (EC) No 1042/97, (EC) No 1142/98 and (EC) No 995/1999 for importers as defined in Article 2(1)(a) of Regulation (EC) No 1080/2001;(b) 472,9320 kg/t applied for in the case of operators as defined in Article 2(1)(b) of Regulation (EC) No 1080/2001.Article 2This Regulation shall enter into force on 4 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 149, 2.6.2001, p. 11.(2) OJ L 152, 11.6.1997, p. 2.(3) OJ L 25, 31.1.1998, p. 42.(4) OJ L 159, 3.6.1998, p. 11.(5) OJ L 122, 12.5.1999, p. 3.